ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-061 concluding that GEORGE J. MANDLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed May 9, 2000, and who remains suspended at this time, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to deliver funds promptly to client) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.